            Case 2:20-cv-01565-RAJ-MLP Document 12 Filed 02/05/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   J.C.R.S.,

 9                             Plaintiff,                 Case No. C20-1565-RAJ-MLP

10          v.                                            MINUTE ORDER

11   WILLIAM BARR et al.,

12                             Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On February 3, 2021, the parties notified the Court’s Deputy Clerk that this matter was

17   exempt from the Court’s Order regarding Initial Disclosures, Joint Status Report, and Early

18   Settlement (dkt. # 7). Upon the Court’s review, this matter is exempt from the requirements of

19   Federal Rule of Civil Procedure 26(a) and Federal Rule of Civil Procedure 26(f) as “an action for

20   review on an administrative record.” See Fed. R. Civ. P. 26(a)(1)(B)(i).

21          Accordingly, the previous deadlines set in the Court’s Order regarding Initial

22   Disclosures, Joint Status Report, and Early Settlement (dkt. # 7), and the previous extension of

23




     MINUTE ORDER - 1
           Case 2:20-cv-01565-RAJ-MLP Document 12 Filed 02/05/21 Page 2 of 2




 1   those deadlines (dkt. # 9), are STRICKEN. Defendants’ Response to Plaintiff’s Complaint

 2   remains due on February 26, 2021.

 3          Dated this 5th day of February, 2021.

 4                                                     William M. McCool
                                                       Clerk of Court
 5
                                                    By: /s/Tim Farrell
 6                                                      Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
